VELVA L. PRICE, District Clerk, Travis County Courthouse, Third Floor

              RECEIPT AND EXECUTION OF MANDATE FROM
                       THE COURT OF APPEALS
                  BY THE CRIMINAL DISTRICT CLERK
Mr. Jeffrey D. Kyle, Clerk                                   November 16,2015
Court of Appeals
Third District ofTexas
P.O. Box 12547
Austin, Texas 78711-2547                                                          November 16, 2015


Criminal Division
P.O. Box 679004,
Austin, Texas, 78767

       Re:       No. 03-15-00412-CR
                 (Trial Court No.D-1-DC-14-100090)

       Styled: ADAM PEREZ
               vs.
               The State of Texas

Dear Mr. Kyle:

Pursuant to Texas Rule of Appellate Procedure 87(b)(l), I hereby forward my acknowledgment
of the receipt and the execution of the mandate on NOVEMBER 16, 2015 from the Court of
Appeals in the above cause. The official execution of this mandate is recognized by the Travis
County Sheriff whereas the capias after mandate, official notice of mandate, or transfer of inmate
to proper authorities, has been executed and or is in the process ofbeing executed hereby placing
the defendant within the proper jurisdiction of the trial court.
                                              Respectfully,

                                             VELVA L. PRICE
                                             District Clerk
                                             Travis County, Texas
                                        ~--




                                                                                       C23- 000001058